DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  2nd to the last line of claim 1 recites “a transfer record information which is updated” seems to refer to “the transfer record information” in two lines above (line 14) in claim 1.  If this is true, it is suggested to replace “a transfer record information which is updated” with 
-- the transfer record information which is updated --
Similar issue occurs in independent claims 6 and 11. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 11 recite the limitation "the transfer record information" in line 14 of claim1. Similar issue occurs in independent claims 6 and 11.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-5, 7-10 and 12-15 are also rejected as they are dependent claims of rejected independent claims 1, 6 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmadi et al. US 20160234091 A1, hereinafter Emmadi in view of Duda US 20220029877 A1, hereinafter Duda.
Regarding claim 1, Emmadi teaches a network switch (Emmadi: Summary, and para. [0040] network switches and Fig. 4) comprising:
a processor (Emmadi: para. [0042] processors); and
a gate (Emmadi: para. [0047] Network switches such as network switch 14 of FIG. 1 may be implemented using control circuitry that is coupled to one or more high-speed switching integrated circuits (“switch ICs”). This type of configuration is shown in FIG. 3. As shown in FIG. 3, controller server 18 on computing equipment 12 may communicate with network switch 14 via path 16. Switch 14 may include processing circuitry 24 and one or more associated switch ICs 32 such as switch IC 32-1 . . . switch IC 32-N. Control circuitry 24 may be, for example, based on a microprocessor and memory)
determine whether a processing target packet is a specific packet (Emmadi: para. [0009 & 0065 & 0075 & 0080] and Abstract - The controller may select a subset of the forwarded packets and may control selected switches to copy the subset to the identified port group. The controller may establish network tunnels between the switches and the port group. In this way, the controller may control the switches to perform efficient traffic monitoring regardless of the location on the forwarding network at which the traffic monitoring network is connected and without interfering with normal packet forwarding operations through the forwarding network), based on transfer definition information, (Emmadi: para. [0115  & 0074-0075 & 0102] FIG. 16, end host EH7 may generate a packet 202 destined for any desired end host in network 102. Packet 202 may have a source address field associated with end host EH7. At step 204, switch SW1 may receive packet 202 from end host EH7. Switch SW1 may match packet 202 to entry 200 on mirroring table 134 (e.g., because packet 202 has a source hardware address field MAC7 that matches on entry 200) and may generate copy 206 of packet 202 to forward to LAG group LAG2. For example, switch SW1 may use LAG mapping module 138 to determine that mirrored packet 206 is to be forwarded to LAG group LAG2 via one of ports P3 or P4 and may thereby route mirrored packet 206 over one of ports P3 or P4 of LAG group LAG2 (e.g., based on whichever port would optimize the traffic flow through switch SW1)),
transfer, when the processing target packet is not the specific packet, the processing target packet to a transfer destination (Emmadi: para. [0065] perform such network analysis without interrupting normal network operations (e.g., without reducing network performance or affecting normal network traffic forwarding. The desired subset of network traffic may thereby by “tapped” by analysis network 104 and may be monitored by analysis network 104 while allowing forwarding network 102 to continue normal packet forwarding operations between end hosts EH); 
transfer, when the processing target packet is the specific packet, a copy of the processing target packet to the processor and transfer the processing target packet to the transfer destination (Emmadi: para. [0092& 0065 & 0075] If desired, a user (e.g., network administrator) of controller 18 may identify network traffic to be captured and monitored using analysis network 104 (e.g., the user may provide a user input to controller 104 identifying a network monitoring session for analysis). Controller 18 may identify (e.g., based on the user input) a subset of the network traffic in forwarding network 102 to copy to analysis network 104 in the network monitoring session. For example, controller 18 may identify a network source and destination with which to capture traffic for analysis.); and
the processor is (Emmadi: para. [0042] processors) configured to:	
update the transfer record information based on the copy of the processing target packet (Emmadi: para. [0119 & 0126-0128] This example is merely illustrative. If desired, controller 18 may provide mirroring table entries to the switches that instruct the switch to only send one of ingress or egress copies of the packets to the monitoring network or that instruct the switch to send both egress and ingress copies of the packets to the monitoring network. If desired, controller 18 may instruct the switches to send both ingress and egress copies of the packets to the monitoring network by default unless instructed otherwise by a user of controller 18. If desired, ingress and egress versions of the copied packets may be encapsulated and forwarded to different tapping port groups (e.g., the ingress copy may be sent to monitoring device 106-1 via LAG1 whereas the egress copy may be sent to monitoring device 106-2 via LAG2), and/or different tunnel IDs may be used for the ingress and egress copies. In this way, monitoring network 104 may be provided with a more robust capture of network traffic in forwarding network 102 that accounts for any changes to the traffic that may occur within the switches relative to scenarios where only one of the ingress or egress version of the packets are copied).
It is noted that Emmadi does not explicitly disclose: a field programmable gate array (FPGA);
update the transfer record information based on the copy of the processing target packet which is transferred from the FPGA; and
delete an entry of the transfer definition information based on a transfer record information which is updated. 
However, Duda from the same or similar fields of endeavor teaches the use of:
a field programmable gate array (FPGA) (Duda: para. [0037 & 0043 & 0047 & 0065] forwarding information manager (102) is implemented using a hardware device including circuitry. Forwarding information manager (102) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network data unit processor (104) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network manager agent (106) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network data manager (152) may include, for example, one or more of a digital signal processor, a field programmable gate array); 
update the transfer record information based on the copy of the processing target packet which is transferred from the FPGA; and
(Duda: para. [0108] and FIG. 2.2 a network data manager (e.g., 152, FIG. 1.3) of a network manager. para. [0037 & 0043 & 0047 & 0065] Network data manager (152) may include, for example, one or more of a digital signal processor, a field programmable gate array. para. [0117] network data manager In step 214, an update based on the resolved conflict is provided to a network device)
delete an entry of the transfer definition information based on a transfer record information which is updated (Duda: para. [0117] In step 214, an update based on the resolved conflict is provided to a network device. Providing the update based on the resolved conflict may cause the network device (associated with the resolved conflict) to modify its network data to reflect the information included in the enhanced network data. [0118] the update is a data modification instruction. Upon receipt of the data modification instruction, the network device associated with the resolved conflict may modify its network data to implement the update. Para. [0119] the update is a state update. The state update may indicate a new state of a portion of network data of the network device. The new state may be based on the resolution of step 212. The new state may be, for example, an empty entry (e.g., removal of inaccurate information) or a new value for an entry (e.g., replacement of inaccurate information with accurate information) of the network data of the network device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Duda in the method of Emmadi. One of ordinary skill in the art would be motivated to do so for to improve the operation of network (10). By doing so, network (10) may be more easily managed, more responsive, and/or better manage network data unit traffic (e.g., more efficiently route network data units between network devices (15) as network data units traverse network (10) from a source to a destination) (Duda: para. [0030]).

Regarding claim 2, Emmadi and Duda teach the network switch according to claim 1, wherein the processor causes the FPGA to transfer the copy of the processing target packet, by setting a virtual port to the transfer definition information as a transfer destination of the processing target packet. (Emmadi: para. [0090] and FIG. 9, if desired, switch 130 may include a network packet encapsulation module such as encapsulation engine 142. In order to ensure that mirrored packets (e.g., network packets that are copied at the switches for network monitoring purposes) do not affect the performance of network traffic forwarding through network 102, switches SW may, if desired, generate a tunneling path (network tunnel) between that switch and a switch in network 102 that is connected to monitoring network 104 (e.g., switch SW1). For example, the tunneling path may be generated between that switch and the tapping LAG group of the switch that is connected to monitoring network 104 (e.g., tapping LAG group LAG1 of switch SW1). The switch SW in network 102 that is connected to monitoring network 104 (e.g., switch SW1) may sometimes be referred to herein as a tap point, tap, or tap switch. The network tunneling path may, for example, be a virtual local area network tunnel or any other desired network tunnel. This tunnel may be formed using encapsulation engine 142 at switch 130 to encapsulate the copied (mirrored) network traffic. And para. [0102] the monitoring session associated with tunnel ID ID1 that captures all traffic between end hosts EH1 and EH3, controller 18 identifies an additional monitoring session to capture all traffic produced by end host EH4 for analysis using monitoring tools on monitoring device 106-2. In this scenario, controller 18 may generate additional mirroring table entries for switch SW5 that instruct switch SW5 to copy all traffic having a source address field associated with end host EH5 (or all traffic received over a port connected to end host EH5, for example), to encapsulate the copied traffic using a second tunnel such as tunnel ID ID50, and to forward the encapsulated copied traffic to LAG group LAG2).

Regarding claims 6-7, Emmadi teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in a network apparatus to execute a process (Emmadi: para. [0047] Network switches such as network switch 14 of FIG. 1 may be implemented using control circuitry that is coupled to one or more high-speed switching integrated circuits (“switch ICs”). This type of configuration is shown in FIG. 3. As shown in FIG. 3, controller server 18 on computing equipment 12 may communicate with network switch 14 via path 16. Switch 14 may include processing circuitry 24 and one or more associated switch ICs 32 such as switch IC 32-1 . . . switch IC 32-N. Control circuitry 24 may be, for example, based on a microprocessor and memory), the process comprising: and Emmadi and Duda disclose all the limitations as discussed in the rejection of claims 1-2, and therefore nt-CRM claims 6-7 are rejected using the same rationales.

Regarding claims 11-12, Emmadi and Duda disclose all the limitations as discussed in the rejection of claims 1-2, and therefore method claims 11-12 are rejected using the same rationales.

Claim(s) 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmadi and Duda as applied to claim 1 above, and further in view of Jereczek et al. US 20200412563 A1, hereinafter Jereczek.
Regarding claim 4, Emmadi and Duda teach the network switch according to claim 1, wherein the FPGA sets identification information that indicates a fact of being a copy, to the copy of the processing target packet (Duda: para. [0049] Network manager agent (106) may provide network manager services. Network manager services may include (i) providing copies of all, or a portion, of network data (110) to network manager (20, FIG. 1.1), (ii) obtaining updates regarding network data (110) from network manager (20, FIG. 1.1), and/or (iii) updating network data (110) based on the obtained updates).
It is noted that Emmadi and Duda does not explicitly disclose: identification information that indicates a fact of being a copy, to the copy of the processing target packet. 
However, Jereczek from the same or similar fields of endeavor teaches the use of:
identification information that indicates a fact of being a copy, to the copy of the processing target packet (Jereczek: para. [0012] each entity identification number is associated with a tag identifier for a replication configuration for a single data packet, wherein the packet replication configuration indicates where and how many copies of the received data packet are to be sent out. For example, the tag identifier includes a destination port mask indicative of which ports a packet should be sent out on and a replication group indicative of how many copies of a packet should be sent out on each destination port. Para. [0017] FPGA and Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jereczek in the apparatus of Emmadi and Duda. One of ordinary skill in the art would be motivated to do so for providing update the packet replication configuration of the tag (Jereczek: para. [0028-0030]).

Regarding claim 9,  Emmadi and Duda  teach the non-transitory computer-readable storage medium according to claim 6, wherein the process further comprising
causing the FPGA (Duda: para. [0037 & 0043 & 0047 & 0065] forwarding information manager (102) is implemented using a hardware device including circuitry. Forwarding information manager (102) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network data unit processor (104) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network manager agent (106) may include, for example, one or more of a digital signal processor, a field programmable gate array. Network data manager (152) may include, for example, one or more of a digital signal processor, a field programmable gate array)
It is noted that Emmadi and Duda  does not explicitly disclose: to determine the copy of the processing target packet based on identification information indicating a fact of being a copy, the identification information being set the copy of the processing target packet.
However, Jereczek from the same or similar fields of endeavor teaches the use of: to determine the copy of the processing target packet based on identification information indicating a fact of being a copy, the identification information being set the copy of the processing target packet (Jereczek: para. [0012-0016 & 0025 & 0027-0029] each entity identification number is associated with a tag identifier for a replication configuration for a single data packet, wherein the packet replication configuration indicates where and how many copies of the received data packet are to be sent out. For example, the tag identifier includes a destination port mask indicative of which ports a packet should be sent out on and a replication group indicative of how many copies of a packet should be sent out on each destination port. Para. [0017] FPGA and Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jereczek in the apparatus of Emmadi and Duda. One of ordinary skill in the art would be motivated to do so for providing update the packet replication configuration of the tag (Jereczek: para. [0028-0030]).

Regarding claims 14, Emmadi, Duda and Jereczek disclose all the limitations as discussed in the rejection of claim 4, and therefore method claim 14 is rejected using the same rationales.

Claim(s) 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmadi and Duda as applied to claim 1 above, and further in view of Kubota et al. US 20130176888 A1, hereinafter Kubota.
Regarding claim 5, Emmadi and Duda teach the network switch according to claim 1, wherein after the processor updates the transfer record information (Duda: para. [0117] In step 214, an update based on the resolved conflict is provided to a network device. Providing the update based on the resolved conflict may cause the network device (associated with the resolved conflict) to modify its network data to reflect the information included in the enhanced network data. [0118] the update is a data modification instruction. Upon receipt of the data modification instruction, the network device associated with the resolved conflict may modify its network data to implement the update. Para. [0119] the update is a state update. The state update may indicate a new state of a portion of network data of the network device. The new state may be based on the resolution of step 212. The new state may be, for example, an empty entry (e.g., removal of inaccurate information) or a new value for an entry (e.g., replacement of inaccurate information with accurate information) of the network data of the network device), 
and it is noted that Emmadi and Duda does not explicitly disclose: the copy of the processing target packet is discarded.
However, Kubota from the same or similar fields of endeavor teaches the use of: the copy of the processing target packet is discarded (Kubota: para. [0239 & 0237] registration of the statistic entry on the monitoring table 107 is completed. The hardware transfer section 104 performs nor operation or the dropping (discarding) to the same type of reception packet as the above mirror packet, from the time when the registration of the statistic entry is completed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kubota in the Emmadi and Duda. 
One of ordinary skill in the art would be motivated to do so for monitoring can be freely changed and the monitoring result can be freely reflected on the routing control of the network (Kubota: para. [0016-0021]).

Regarding claim 10, Emmadi, Duda and Kubota disclose all the limitations as discussed in the rejection of claim 5, and therefore nt-CRM claim 10 is rejected using the same rationales.

Regarding claim 15, Emmadi, Duda and Kubota disclose all the limitations as discussed in the rejection of claim 5, and therefore method claim 15 is rejected using the same rationales.
Allowable Subject Matter
Claim 3, 8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. With regarding to applicant’s remarks regarding claims 1, 6 and 11 (pages 8-10), applicant submits
Emmadi appears to merely disclose generating additional mirroring table entries for switch SW5 that instruct switch SW5 to copy all traffic. Emmadi does not appear to disclose:

determine whether a processing target packet is a specific
packet, based on transfer definition information,

transfer, when the processing target packet is not the specific
packet, the processing target packet to a transfer destination and

transfer, when the processing target packet is the specific
packet, a copy of the processing target packet to the processor and
transfer the processing target packet to the transfer destination.

Emmadi in para. [0115  & 0074-0075 & 0102] and FIG. 16 teaches end host EH7 may generate a packet 202 destined for any desired end host in network 102. Packet 202 may have a source address field associated with end host EH7. At step 204, switch SW1 may receive packet 202 from end host EH7. Switch SW1 may match packet 202 to entry 200 on mirroring table 134 (e.g., because packet 202 has a source hardware address field MAC7 that matches on entry 200) and may generate copy 206 of packet 202 to forward to LAG group LAG2. For example, switch SW1 may use LAG mapping module 138 to determine that mirrored packet 206 is to be forwarded to LAG group LAG2 via one of ports P3 or P4 and may thereby route mirrored packet 206 over one of ports P3 or P4 of LAG group LAG2 (e.g., based on whichever port would optimize the traffic flow through switch SW1. Therefore, Emmadi teaches claim limitation “determine whether a processing target packet is a specific packet, based on transfer definition information”.
Emmadi in para. [0065] teaches perform such network analysis without interrupting normal network operations (e.g., without reducing network performance or affecting normal network traffic forwarding. The desired subset of network traffic may thereby by “tapped” by analysis network 104 and may be monitored by analysis network 104 while allowing forwarding network 102 to continue normal packet forwarding operations between end hosts EH. Therefore, Emmadi teaches claim limitation “transfer, when the processing target packet is not the specific packet, the processing target packet to a transfer destination;”
Emmadi in para. [0092& 0065 & 0075] teaches If desired, a user (e.g., network administrator) of controller 18 may identify network traffic to be captured and monitored using analysis network 104 (e.g., the user may provide a user input to controller 104 identifying a network monitoring session for analysis). Controller 18 may identify (e.g., based on the user input) a subset of the network traffic in forwarding network 102 to copy to analysis network 104 in the network monitoring session. For example, controller 18 may identify a network source and destination with which to capture traffic for analysis. Therefore, Emmadi teaches claim limitation “transfer, when the processing target packet is the specific packet, a copy of the processing target packet to the processor and transfer the processing target packet to the transfer destination;” and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Suzuki US 20190116132 A1 in para. [0125] teaches update unit 805 deletes the second correspondence information in response to receiving the deletion instruction of the second correspondence information of the own device. For example, the update unit 805 deletes the mirror packet route management table 500 in response to the reception of the deletion instruction. For example, in response to receiving the deletion instruction including the identification information of the monitor VM 102, the update unit 805 may delete a record corresponding to the identification information of the monitor VM 102 included in the deletion instruction in the mirror packet route management table 500.
Suzuki US 20190132260 A1 in para. [0051] and FIG. 1A, since the packet control device 100 determines that the packet 101 has not been mirrored, the packet control device 100 generates a packet 102 obtained by duplicating the packet 101. Then, the packet control device 100 inverts a value of a predetermined area of the packet 102 such that a checksum calculated based on the value of the predetermined area does not match a checksum included in the packet 102, and transfers the packet 102 to the transfer destination.
Raney et al. US 20210243091 A1 teaches forwarding the network flow metadata to a network tool includes forwarding the network flow metadata to a network flow metadata collector, receiving packet copies and network flow log data, wherein identifying a network flow metadata processing rule includes identifying a network flow metadata aggregation rule to apply to the network flow metadata, the packet copies, and the network flow log data, wherein processing the network flow metadata includes aggregating the network flow metadata with at least one of the packet copies and the network flow log data to create an aggregated network flow metadata record, and wherein forwarding the egress network flow metadata includes forwarding the aggregated network flow metadata record to the network tool.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468